Citation Nr: 0330940	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  98-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits for service connection 
for prisoner of war-related disabilities.


INTRODUCTION

The service department has certified that the veteran had 
recognized military service from November 1941 to June 1946 
with prisoner of war (POW) status between April 10, 1942 and 
June 2, 1942.  The veteran died in March 1987.  The 
surviving spouse is the appellant.

This appeal previously arose from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.  The RO 
denied entitlement to service connection for the cause of 
the veteran's death and legal entitlement to payment of 
accrued benefits.

On July 15, 1999, the Board of Veterans' Appeals (Board) 
determined that the claims of entitlement to service 
connection for the cause of the veteran's death and for 
payment of accrued benefits for service connection for POW-
related disabilities were not well grounded.

In November 2000 the Secretary of Veterans Affairs filed an 
unopposed motion for remand of the case to the Board due to 
the recent enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

On March 31, 2001, the United States Court of Appeals for 
Veterans Claims (CAVC) granted the motion, vacated the 
Board's July 15, 1999 decision, and remanded the case to the 
Board for another decision, taking into consideration matter 
raised in its order.

In correspondence dated in July 2001, the Board, consistent 
with the order of the CAVC, advised the claimant of her 
right to submit any additional evidence or argument within 
90 days of the date of this letter.  The appellant's 2001 
response did not indicate that she had any additional 
evidence to submit.

On September 24, 2001, the Board issued a decision denying 
entitlement to service connection for the cause of the 
veteran's death, and entitlement to accrued benefit for 
service connection for POW-related disabilities.

The claimant appealed the Board's September 24, 2001 
decision to the CAVC.



In October 2002 the Secretary of Veterans Affairs filed a 
motion with the CAVC for summary affirmance, for acceptance 
of the motion, and for a stay of proceedings.

In February 2003 the CAVC issued an order vacating the 
Board's September 24, 2001 decision, and remanding the 
matter to the Board for readjudication consistent with its 
order.

In correspondence dated in July 2003, the Board, consistent 
with the order of the CAVC, advised the claimant of her 
right to submit any additional evidence or argument within90 
days of the date of the letter.  The appellant's August 2003 
response shows that she had no further evidence to submit.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals (Board) or by the 
United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.43 and 38.02.




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO has not issued a VCAA 
notice letter to the appellant in connection with his 
current appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(CAFC) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The CAFC made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:




1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
her claim and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of 
her notification must be incorporated 
into the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until she 
is notified by the VBA AMC.



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

